DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R1-1719519 to Mitsubishi (hereinafter “Mitsubishi”)) does not disclose, with respect to claim 1, the transmission of the SRS is performed based on a SRS sequence, wherein a group related to the SRS sequence is determined based on a SRS sequence ID which is pre-configured, wherein the SRS sequence is generated based on a specific CS value, wherein the specific CS value is determined based on i) an antenna port for the transmission of the SRS, ii) the CS hopping pattern for the SRS and iii) the CS relation information, and wherein, based on a transmission of the PUCCH overlapping with the transmission of the SRS in a time domain, the SRS is transmitted based on a code-division multiplexing (CDM), and the CDM is applied based on the specific CS value different from a CS value applied to the PUCCH as claimed.  Rather, Mitsubishi teaches generating SRS sequence using                                 
                                    
                                        
                                            n
                                        
                                        
                                            I
                                            D
                                        
                                        
                                            R
                                            S
                                        
                                    
                                
                             (section 2.4).  The same reasoning applies to claims 12 and 14 mutatis mutandis.  Accordingly, claims 1, 3-12 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414